Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
10. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11, 13-21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over to Drennan et al., (US 2017/0281073), sited as prior art, and Warren et al., (US 2013/0232761).
It has been noted that, a claimed invention is unpatentable if the differences between it and the prior art are "such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art." 35 U.S.C. § 103(a) (2000); KSRInt'lr. Teleflex Inc., 127 S.Ct. 1727, 1734 (2007); Graham v.John Deere Co., 383 U.S. 1, 13-14 (1966).
In Graham, the Court held that that the obviousness analysis is bottomed on several basic factual inquiries: "[(1)] the scope and content of the prior art are to be determined; [(2)] differences between the prior art and the claims at issue are to be ascertained; and [(3)] the level of ordinary skill in the pertinent art resolved." 383 U.S. at 17. See also KSR, 127 S.Ct. at 1734. "The combination of familiar elements according to known methods is likely to be obvious when it does no more; than yield predictable results." KSR, at 1739.
"When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or in a different one. If a person of ordinary skill in the art can implement a predictable variation, § 103 likely bars its patentability." Id. at 1740.
"For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill." Id.
"Under the correct analysis, any need or problem known in the field of endeavor at the time of invention and addressed by the patent can provide a reason for combining the elements in the manner claimed." Id. 11742.
As per claims 1, 9, 10, 13-21, and 23,  Drennan teaches medical dressing having a first side and a second opposing side, the first side comprises an adhesive layer having a skin-facing surface adapted to detachably adhere the medical dressing to a dermal surface, the medical dressing further comprising a first tag, wherein the first tag holds identifiable information that is readable, using an electronic device. Drennan teaches patient facing layer with a first adhesive on a first side thereof that attaches a dressing assembly to the skin of a patient or to another dressing with a foam layer configured to receive at least one sensor in a sensor pocket, wherein the foam layer distributes the pressure of the sensor on the patient and further comprises a second achesive.([0008-0077])
Drennan does not expressly disclose that only if a predetermined portion of the skin-facing surface is detached from the dermal surface.  However, Warren discloses the dressing assembly comprising: a top layer (132, because it is above 136), wherein the top layer providing a low coefficient of friction when contacting other surfaces (132 has low coefficient of friction because it allows sliding of sensor 100 therein [0044]), includes an opening (132a, provides access to sensor because it snaps in via 1006 [0042]) (Fig 3A and B). Whereby Warren further teaches the at least one sensor (1000) is a pressure sensor or other measurement characteristic sensor that broadcasts a plurality of messages either automatically or based on a particular event ([abstract, 0031- 0033], “coupled” in the prior art implicitly implied to broadcast a plurality of messages, “automatically or based on a particular event” interpreted in this example to mean whenever the sensor receives reflected electromagnetic radiation because a predetermined portion of the skin-facing surface is detached from the dermal surface. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Drennan to incorporate the teachings of Warren to modify the adhesive on the patient facing layer that enables a broadcast a plurality of messages, “automatically or based on a particular event”, because doing so would mean whenever the sensor receives reflected electromagnetic radiation because a predetermined portion of the skin-facing surface is detached from the dermal surface.
As per claim 2, Drennan-Warren teaches wherein the identifiable information of the first tag is readable only if the predetermined portion of the skin-facing surface is visibly observable.  
As per claim 3, Drennan-Warren teaches wherein the predetermined portion of the skin-facing surface is visibly observable only if at least 25% of the adhesive layer is detached from the dermal surface.  
As per claim 4, Drennan-Warren teaches wherein the predetermined portion of the skin-facing surface is visibly observable only if at least 40% of the adhesive layer is detached from the dermal surface.  
As per claim 5, Drennan-Warren teaches wherein the identifiable information of the first tag is optically readable using the electronic device.  
As per claim 6, Drennan-Warren teaches wherein wherein the first tag is at least one of a one-dimensional (iD) and a two-dimensional (2D) bar code.  
As per claim 7, Drennan-Warren teaches wherein the first tag is adapted to employ radio frequency (RF) communication.  
As per claim 8, Drennan-Warren teaches wherein the first tag is at least one of a radio-frequency identification (RFID) tag and a near field communication (NFC) tag.  

Conclusion

The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R.I .Hi(c). In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections. Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMARA R PEYTON whose telephone number is (571)272-4157. The examiner can normally be reached on 9am-5pm, EST M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAMMARA R PEYTON/Primary Examiner, Art Unit 2184                                                                                                                                                                                                        May 7, 2022